DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0288459 A1 (Keller) in view of 2012/0228006 A1 (Chen).
Keller discloses a circuit-including film comprising: a resin film ([0025]); and a conductive fine wire circuit (A) ([0023]), which are arranged on one surface of the resin film, wherein the resin film contains at least one resin selected from the group consisting of a polyvinyl acetal resin, an ionomer resin and an ethylene-(vinyl acetate) copolymer resin ([0026]-[0028]). Keller does not specifically disclose a conductive circuit (B) independent of the conductive fine wire circuit (A) [claim 1]. However, it is well known in the art, as evidenced by Chen (figure 8B), to provide conductive circuits (108a,b and 112) independent of one another on one surface of the resin film (100). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide independent conductive circuits on the one surface of the resin film in the invention of Keller as is known in the art and evidenced by Chen. The motivation for doing so would have been to allow for simultaneous power and signal transfer while providing shielding from cross talk. 

	Moreover, the modified invention of Keller teaches a laminated glass comprising: at least two glasses (Keller [0033]-[0034]); and the circuit-including film according to claim 13 (as described above) between the at least two glasses, wherein an average amount of the plasticizer in the resin film (1) and the resin film (2) is 5 to 50% by mass (Keller [0025]-[0031]) [claim 17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847